Exhibit 10.6

 

DUKE ENERGY CORPORATION

EXECUTIVE SAVINGS PLAN

(as Amended and Restated effective January 1, 2003)

 

PURPOSE

 

The purpose of this Plan is to provide deferred compensation for a select group
of management or highly compensated employees. This Plan replaces the
Supplementary Defined Contribution Plan, the Compensation Deferral Plan and the
Incentive Deferral Plan, all of which were formerly maintained by the Company.
This Plan also amends and restates the Duke Energy Corporation Executive Savings
Plan as effective January 1, 1998 and replaces the Panhandle Eastern Corporation
Key Executive Deferred Compensation Plan as amended and restated January 1, 1996
(“KEDCP”) for those KEDCP participants electing to participate herein. Effective
January 1, 2003, the account balances in the Crescent Resources Incentive
Deferral Plan of individuals who, on such date, are eligible to participate in
this Plan, shall be transferred to this Plan. This Plan is intended to a
nonqualified, unfunded plan of deferred compensation for a select group of
management or highly compensated employees under the Employee Retirement Income
Security Act of 1974, as amended (ERISA”), and shall be so interpreted.

 

ARTICLE I

TITLE AND EFFECTIVE DATE

 

1.1 This Plan shall be known as the Duke Energy Corporation Executive Savings
Plan (hereinafter referred to as “Plan”).

 

1.2 The Plan was first effective on January 1, 1997, and has been amended from
time to time, having been amended and restated as set forth herein, effective
January 1, 2003.

 

ARTICLE II

DEFINITIONS

 

2.1 “Account” shall mean the record of deferrals and contributions and
adjustments thereto maintained with respect to each Participant pursuant to
Article VI.

 

2.2 “Base Pay” shall mean, for each Participant, the base salary as defined by
the Company’s normal payroll practices and procedures, paid during a Plan Year
(or which would have been paid during a Plan Year but for salary reductions and
elective deferrals under Code Sections 125 and 401(k) and Base Pay deferrals
under this Plan). In no event shall Base Pay include any compensation, whether
paid or deferred, pursuant to Incentive Plans.

 

2.3 “Beneficiary” means the person or persons designated by a Participant, or by
another person entitled to receive benefits hereunder, to receive benefits
following the death of such person.

 



--------------------------------------------------------------------------------

2.4 “Board” shall mean the Board of Directors of Duke Energy Corporation.

 

2.5 “CDP” shall mean the Duke Power Company Compensation Deferral Plan, first
effective as of July 1, 1983.

 

2.6 “Change in Control” shall be deemed to have occurred upon;

 

(i) an acquisition subsequent to the Effective Date hereof by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”)
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of thirty percent (30%) or more of either (A) the then outstanding
shares of common stock of Duke Energy Corporation or (B) the combined voting
power of the then outstanding voting securities of Duke Energy Corporation
entitled to vote generally in the election of directors; excluding, however, the
following. (1) any acquisition directly from Duke Energy Corporation, other than
an acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from Duke Energy
Corporation, (2) any acquisition by Duke Energy Corporation and (3) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by Duke Energy Corporation or its affiliated companies;

 

(ii) during any period of two (2) consecutive years (not including any period
prior to the Effective Date), individuals who at the beginning of such period
constitute the Board (and any new directors whose election by the Board or
nomination for election by the Duke Energy Corporation’s shareholders was
approved by a vote of at least two-thirds (2/3) of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was so approved) cease for any reason
(except for death, disability or voluntary retirement) to constitute a majority
thereof;

 

(iii) the consummation of a merger, consolidation, reorganization or similar
corporate transaction which has been approved by the shareholders of Duke Energy
Corporation, whether or not Duke Energy Corporation is the surviving corporation
in such transaction, other than a merger, consolidation, or reorganization that
would result in the voting securities of Duke Energy Corporation outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least fifty percent (50%) of the combined voting power of the voting
securities of Duke Energy Corporation (or such surviving entity) outstanding
immediately after such merger, consolidation or reorganization.

 

2



--------------------------------------------------------------------------------

(iv) the consummation of (A) the sale or other disposition of all or
substantially all of the assets of Duke Energy Corporation or (B) a complete
liquidation or dissolution of Duke Energy Corporation, which has been approved
by the shareholders of Duke Energy Corporation; or

 

(v) adoption by the Board of a resolution to the effect that any Person has
acquired effective control of the business and affairs of Duke Energy
Corporation.

 

2.7 “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

2.8 “Company” shall mean Duke Energy Corporation and its affiliated companies.

 

2.9 “Company-matching Subaccount” shall mean the subaccount established and
maintained pursuant to Section 6.3.

 

2.10 “Compensation Committee” shall mean the Compensation Committee of the
Board.

 

2.11 “CRIDP” shall mean the Crescent Resources Incentive Deferral Plan as
effective December 29, 1993.

 

2.12 “Duke Energy Common Stock – Stock Deferrals Subaccount” shall mean the
subaccount established and maintained pursuant to Section 6.6.

 

2.13 “Duke Energy Common Stock Fund” shall mean the RSP Investment Option that
invests primarily in Duke Energy Corporation common stock.

 

2.14 “Effective Date” shall mean January 1, 2003.

 

2.15 “Election Date” with respect to a Plan Year shall mean the last day of the
preceding Plan Year. The Election Date for the Plan year in which a Participant
initially becomes eligible under the Plan shall be a date no later than 30 days
after such individual is designated as eligible to participate in the Plan.

 

2.16 “Employee” shall mean a person employed by the Company.

 

2.17 “Executive Benefits Committee” means the Executive Benefits Committee of
Duke Energy Corporation as appointed by the Policy Committee from time to time.

 

2.18 “General Account” shall mean that portion of a Participant’s Account that
is not in a Subaccount.

 

3



--------------------------------------------------------------------------------

2.19 “Incentive Plans” shall mean the executive incentive compensation or bonus
plans sponsored by the Company which are designated as “Incentive Plans” by the
Policy Committee from time to time.

 

2.20 “KEDCP” shall mean the Panhandle Eastern Corporation Key Executive Deferred
Compensation Plan, as amended and restated effective January 1, 1996.

 

2.21 “Participant” shall mean any Employee for whom an Account is maintained
under the Plan. However for the purposes of Article IV, the term Participant
shall mean only those Participants who remain eligible to participate in the
Plan.

 

2.22 “Plan” shall mean the Duke Energy Corporation Executive Savings Plan.

 

2.23 “Plan Year” shall mean the calendar year.

 

2.24 “Policy Committee” shall mean the Policy Committee of Duke Energy
Corporation.

 

2.25 “RSP” shall mean the Duke Energy Retirement Savings Plan.

 

2.26 “RSP Investment Options” shall mean the various investment funds in which
participants in the RSP can elect to have their RSP account balances invested.

 

2.27 “Subaccounts” shall mean the CDP Subaccounts established under Section 6.4,
the Company-matching Subaccount, and the KEDCP Subaccounts established under
Section 6.5, and the Duke Energy Common Stock – Stock Deferrals Subaccount
established under Section 6.6.

 

2.28 “Termination of Employment” shall mean the date of a Participant’s
severance from employment with the Company by reason of death, retirement,
resignation, or discharge as determined by the Executive Benefits Committee in
its sole discretion.

 

2.29 “Valuation Date” shall mean, with respect to a Participant, the last
business day of the month during which such Participant’s Termination of
Employment occurs.

 

Capitalized terms that are not defined in Article II shall have the meaning set
forth in the Duke Energy Corporation 1998 Long-Term Incentive Plan.

 

ARTICLE III

ELIGIBILITY

 

3.1 All Employees who are members of the Policy Committee shall be automatically
eligible to participate in this Plan. In addition, any Employee designated by
the Policy Committee (or its delegatee) shall be eligible to participate in the
Plan on the date designated by the Policy Committee (or its delegatee) and shall
remain so eligible, while continuing to be an Employee, until designated
ineligible to participate by the Policy Committee (or its delegatee). Only
Employees

 

4



--------------------------------------------------------------------------------

who are members of a “select group of management or highly compensated
employees” under ERISA may participate in the Plan.

 

ARTICLE IV

PARTICIPANT DEFERRALS/COMPANY CREDITS

 

4.1 Base Pay Deferrals. Each eligible Participant may irrevocably elect to defer
in accordance with the terms of this Plan, a percentage up to 25% (such
percentage to be a multiple of 1%) of such Participant’s Base pay for the Plan
Year. If the Participant is a member of the Policy Committee or has been
specifically authorized by the Policy Committee or its delegatee, 25% in the
prior sentence shall be replaced with 50%. Such election must be made by the
Participant before the beginning of such Plan Year or within 30 days of a
Participant initially becoming eligible to participate in the Plan under Section
3.1. Base Pay deferred pursuant to this Section shall be credited to the
Participant’s Account on a monthly basis.

 

4.2 Incentive Plan Deferrals. Each eligible Participant may irrevocably elect to
defer in accordance with the terms of this Plan, a percentage up to 50% (such
percentage to be a multiple of 1%) of the amount payable with respect to a Plan
Year to such Participant as an award under any Incentive Plans. If the
Participant is a member of the Policy Committee or has been specifically
authorized by the Policy Committee or its delegatee, 50% in the prior sentence
shall be replaced with 90%. Such election must be made by the Participant not
later than the applicable Election Date and shall apply to any Incentive Plan
payments with respect to an Incentive Plan performance period ending with or
within the Plan Year. Such amounts will be credited to the Participant’s Account
as of the dates that award amounts under the Incentive Plans become payable.

 

4.3 Long-Term Incentive Plan Award Deferrals. Each eligible Participant may
irrevocably elect to defer, in accordance with the terms of this Plan, the
entire amount of any nonvested Award granted under the Duke Energy Corporation
1998 Long-Term Incentive Plan, subject to the following conditions:

 

  (1)   The deferral election shall be made at least six months in advance of
the date on which the Award would otherwise have become payable.

 

  (2)   The deferral election shall apply to the entire Award, except for that
portion that is currently payable or will become payable within six months
immediately following the date of the election.

 

  (3)  

Upon the date that an Award that the Participant has elected to defer would
otherwise have been payable, the number of shares of stock or the cash payment
that would have become so payable but for the deferral election shall be
converted into an equal number of

 

5



--------------------------------------------------------------------------------

 

units in the Duke Energy Common Stock – Stock Deferrals Subaccount.

 

  (4)   Dividend Equivalents on any Award that a Participant defers under this
Section shall also be deferred and credited to the Participant’s Duke Energy
Common Stock – Stock Deferrals Subaccount commencing on the payment date of the
first cash dividend of Duke Energy Common Stock that is declared after the date
on which the deferred Award vests.

 

  (5)   No deferral of an “Option” Award or a “Restricted Stock” Award as
defined in the Duke Energy Corporation 1998 Long-Term Incentive Plan shall be
permissible.

 

4.4 Dividend Equivalents Deferrals. Each eligible Participant may irrevocably
elect to defer, in accordance with the terms of this Plan, 100% of the amounts
that would otherwise become payable as Dividend Equivalents, with respect to (i)
an Award that is designated in the Award Agreement as a “Chairman’s Award,” or
(ii) an Award with respect to which the Award Agreement specifically provides
for the deferral of Dividend Equivalents by reference to this Section. Such
election must be made by the Participant before the declaration of the initial
cash dividend on Duke Energy Common Stock that may result in an amount becoming
payable pursuant to such Award, or if later, at the time the Participant elects
to defer receipt of the Award pursuant to the terms of Section 4.3. Dividend
Equivalents that have been deferred pursuant to the first sentence of this
Section and credited to the Participant’s Account shall be credited instead to
the Participant’s Duke Energy Common Stock – Stock Deferrals Subaccount once the
Participant has elected to defer receipt of the underlying Award as provided in
Section 4.3. Dividend Equivalents amounts deferred pursuant to this Section will
be credited to the Participant’s Account as of the dates such amounts would
otherwise become payable pursuant to such award.

 

4.5 Retirement Savings Plan - Excess Matching Contribution. The Company
maintains the RSP, pursuant to which Employees are permitted to make before tax
contributions with respect to which the Company makes certain matching
contributions, based on the Employee’s deferral election. It is the Company’s
intention to provide matching contribution credits under this Plan where
matching contributions cannot be provided under the RSP due to; (i) the
application of Section 401(a)(17) of the Code, (ii) the application of Section
402(g) of the Code or (iii) the application of Section 415 of the Code
Accordingly, as of the last day of each Plan Year, the Participant’s Account
shall receive a matching contribution credit equal to the amount, if any, by
which the lesser of the amounts in subparagraph (a) or (b) below, exceeds the
amount in subparagraph (c) below:

 

  (a)  

The maximum matching contribution the Participant was eligible to receive for
the Plan Year under the RSP based upon the Participant’s Eligible Pay as defined
in the RSP for the Plan Year, but determined

 

6



--------------------------------------------------------------------------------

 

without regard to the limitations of Code § 401(a)(17) and any Base Pay
Deferrals and Incentive Plan Deferrals pursuant to Sections 4.1 and 4.2.

 

  (b)   The Participant’s Before Tax Savings under the RSP for the Plan Year,
plus the Participant’s Base Pay Deferrals and Incentive Plan Deferrals credited
to the Participant’s Account, during the Plan Year pursuant to Sections 4.1 and
4.2.

 

  (c)   The Matching Contribution credited to the Participant’s account under
the RSP for the Plan Year.

 

For purposes of subparagraphs (a) and (b), prior to January 1, 2001, Incentive
Plan Deferrals, as applied to an Employee while both employed by Crescent
Resources, Inc. and eligible to participate in the Plan, shall also include any
deferrals by the Employee under the Crescent Resources Incentive Deferral Plan
of amounts that could have been deferred as Incentive Plan Deferrals under
Section 4.2.

 

The Company may, from time to time, in its sole discretion, direct that a
special credit in such amount as the Company shall determine be made to a
specified Participant’s Account in order to (i) mitigate an unintended shortfall
in matching contribution credit, or (ii) to implement provisions of an
employment agreement. A special credit may be awarded subject to such vesting
requirement as the Company shall determine (provided that upon a Change in
Control, any special credit shall become vested if the affected Participant has
not previously incurred a Termination of Employment) and, notwithstanding any
provision of this Plan to the contrary, to the extent any such special credit
has not become vested, it shall not be paid under the Plan. If the affected
Participant is a member of the Policy Committee, the special credit shall be
authorized by the Compensation Committee, otherwise the special credit shall be
authorized by the Policy Committee (or its delegatee).

 

4.6 Crescent Resources, Inc. Certain officers of Crescent Resources, Inc. who on
January 1, 1983, first participated in a certain incentive compensation
arrangement implemented by Crescent Resources, Inc. on January 1, 1983, and any
officer who first participated in such arrangement by employment agreement
signed on December 3, 1987, shall be eligible to elect to defer up to 6% of such
incentive compensation and the Company shall credit their Account under this
Plan with such deferrals amounts and with a matching contribution equal to up to
6% of such deferrals.

 

4.7 Elections. An election to make Base Pay Deferrals or Incentive Plan
Deferrals pursuant to Sections 4.1 and 4.2 will remain in effect until revoked,
except that no revocation will be effective unless it is made, in the case of
Base Pay Deferrals prior to the beginning of the Plan year to which it relates,
or in the case of Incentive Plan Deferrals, prior to the applicable Election
Date. An election to make Dividend Equivalent Deferrals pursuant to Section 4.4
cannot be revoked.

 

7



--------------------------------------------------------------------------------

ARTICLE V

COORDINATION WITH PRIOR PARTICIPATIONS/FORMER PLANS

 

5.1 “Stock Units” Under the Prior Plan, Phantom Shares under the CRIDP. As of
January 1, 1999, the Participant’s Account shall be credited with an amount
equal to the value of any “Stock Units” credited to the Participant’s account in
the Duke Energy Corporation Executive Savings Plan immediately prior to such
date, and such amount shall be credited as units in the phantom investment
option that corresponds to the Duke Energy Common Stock Fund. As of January 1,
2003, the Participant’s Account shall be credited with an amount equal to the
value of any “Phantom Shares” credited to the Participant’s account in the CRIDP
immediately prior to such date, and such amount shall be credited as units in
the phantom investment option that corresponds to the Duke Energy Common Stock
Fund.

 

5.2 Other Amounts Under the Prior Plan, Interest Bearing Account under the
CRIDP. As of January 1, 1999, the Participant’s Account shall be credited with
an amount equal to any amount, other than Stock Units, credited to the
Participant’s account in the Duke Energy Corporation Executive Savings Plan
immediately prior to such date and such amount shall be credited as units in the
comparable phantom investment option(s) as determined by the Committee. As of
January 1, 2003, the Participant’s Account shall be credited with an amount
equal to the balance of the Participant’s interest bearing account in the CRIDP
immediately prior to such date and such amount shall be credited as units in
such phantom investment option(s) as the Participant shall elect in accordance
with such procedures as the Executive Benefits Committee shall establish, and in
the absence of such election shall be credited to the phantom investment option
that corresponds to the RSP’s Money Market Fund.

 

5.3 Compensation Deferral Plan. Pursuant to the terms of the CDP, accounts
maintained under the CDP have been credited with interest at one of two fixed
rates, depending on the periods during which deferrals were credited to such
accounts. As of January 1, 1997, the Participant’s Account was credited with the
amount, if any, that the Participant had deferred into the CDP, plus interest
compounded at the “Benefit Rate” applicable to such deferred amounts through
December 31, 1996 under the CDP. The amounts credited to such Participant’s
Account pursuant to the preceding sentence will be maintained in one or two
separate subaccounts, (the “CDP Subaccounts”) and amounts therein will continue
to be credited with interest at the fixed rate formerly applicable to such
amounts under the CDP, unless the Participant elects to transfer funds from a
CDP Subaccount to another phantom investment option hereunder.

 

5.4 Key Executive Deferred Compensation Plan. As of January 1, 1999, the
Participant’s Account shall be credited with the amount, if any, that the
Participant has deferred into the KEDCP as of December 31, 1998, plus all income
credited thereon provided such Participant has made an irrevocable election in a
form acceptable to the Executive Benefits Committee to be bound by the terms of
this Plan and, specifically Section 7.2, with respect to all such amounts
deferred by the Participant under the KEDCP. Any Employee or former employee of
PanEnergy Corporation or its affiliated companies or its predecessors who is not
designated a Participant by the

 

8



--------------------------------------------------------------------------------

Policy Committee shall have such individual’s accounts under the KEDCP
maintained under this Plan but subject to all of the terms and conditions of the
KEDCP as in effect December 31, 1998.

 

ARTICLE VI

ACCOUNTS

 

6.1 Maintenance of Participant Accounts. An Account shall be established and
maintained with respect to each Participant. Each Account shall reflect the
amounts credited thereto pursuant to Article IV and V, plus or minus
adjustments, made in accordance with the provisions of this Article VI.

 

6.2 Phantom Investment Options Generally. Pursuant to the terms of the RSP,
participants in the RSP direct the investment their account balances thereunder
into one or more of the RSP Investment Options available to them pursuant to the
RSP. In accordance with such rules as the Executive Benefits Committee shall
approve, a phantom investment option shall be available hereunder that
corresponds with each RSP Investment Option. Each Participant hereunder shall
specify, in accordance with this Section 6.2 and rules established by the
Executive Benefits Committee, the “investment” of his or her Account (excluding
amounts currently credited as Company-matching contributions and excluding
amounts remaining in the Subaccounts maintained pursuant to Sections 6.4 and
6.5) in one or more phantom investment options hereunder. The Participant’s
Account shall thereafter be automatically adjusted monthly (or on such more
frequent basis as the Executive Benefits Committee shall approve), upward or
downward, in proportion to the total percentage return experienced for the
respective period on amounts invested in the corresponding RSP Investment
Option(s). Accounts under the Plan will be bookkeeping accounts reflecting units
of phantom investment options hereunder which mirror the performance that would
have resulted from an actual investment in the corresponding RSP Investment
Option(s). No actual monies will be invested hereunder in any phantom investment
option or in any RSP Investment Option.

 

6.3 Company-matching Contributions Subaccount. Amounts contributed to a
Participant’s Account as a Company-matching contribution, pursuant to Sections
4.5 or 4.6, and amounts credited to a Participant’s Account as of the Effective
Date pursuant to Section 5.1 as a result of Company-matching contributions,
shall be held in a subaccount within such Participant’s Account (the
“Company-matching Subaccount”). The amounts in the Company-matching Subaccount
shall be credited and maintained as units in the phantom investment option
hereunder that corresponds to the Duke Energy Common Stock Fund. At any time
after the date on which Company-matching contributions were credited to the
Participant’s Account hereunder such amounts may, at the election of the
Participant, be transferred into units of other phantom investment options
available under Section 6.2 from time to time.

 

6.4 CDP Subaccounts. The amounts credited to a Participant’s Account pursuant to
Section 5.3 will be maintained in separate subaccounts hereunder (the “CDP
Subaccounts”), and will continue to be credited with interest at the fixed
rate(s) formerly applicable to such accounts under the CDP. At any time the
Participant may elect to transfer any amount from such CDP

 

9



--------------------------------------------------------------------------------

Subaccount(s) and into the Participant’s General Account, but no amount so
removed from the CDP Subaccount(s) may be transferred back to such CDP
Subaccounts.

 

6.5 KEDCP Subaccounts. The amounts credited to a Participant’s Account pursuant
to Section 5.4 will be maintained in separate subaccounts hereunder (the “KEDCP
Subaccounts”), and will continue to be credited with interest at the fixed
rate(s) formerly applicable to such accounts under the KEDCP. At any time the
Participant may elect to transfer any amount from such KEDCP Subaccount(s) and
into the Participant’s General Account, but no amount so removed from the KEDCP
Subaccount(s) may be transferred back to such KEDCP Subaccounts.

 

6.6 Duke Energy Common Stock – Stock Deferrals Subaccount. Amounts credited to a
Participant’s Account pursuant to Section 4.3 shall be held in a subaccount
within such Participant’s Account (the “Duke Energy Common Stock – Stock
Deferrals Subaccount”). The amounts in the Duke Energy Common Stock – Stock
Deferrals Subaccount shall be credited and maintained as units of a phantom
investment that mirrors the performance of Duke Energy Corporation common stock
(with cash dividends reinvested). If there shall occur any recapitalization,
reclassification, extraordinary stock dividend, stock split, reverse stock split
or other distribution with respect to Duke Energy Corporation Common Stock, a
proportionate adjustment shall be made to a Participant’s Account in accordance
with Section 3.2 of the Duke Energy Corporation 1998 Long-Term Incentive Plan.

 

6.7 Transfer Elections. A Participant may elect to transfer amounts out of
subaccounts (pursuant to Sections 6.3, 6.4, 6.5) of the Participant’s Account or
of any other portion of the Participant’s Account to other phantom investment
options hereunder or to make changes to his or her designation of phantom
investment options hereunder pursuant to Section 6.2, on a monthly basis (or on
such more frequent basis as the Executive Benefits Committee shall approve).
Each such election to transfer or change shall be effective in accordance with
procedures established by the Executive Benefits Committee from time to time.
Participants or Beneficiaries who are receiving installment payments may elect
to transfer monies between phantom investment options hereunder on a monthly
basis (or on such more frequent basis as the Executive Benefits Committee shall
approve). All transfers must be in increments of 1%. No transfers may be made
into or out of the Duke Energy Common Stock - Stock Deferrals Subaccount.

 

ARTICLE VII

BENEFITS

 

7.1 Termination of Employment. Upon the Participant’s Termination of Employment,
for any reason, the amount in the Participant’s Account will be paid to the
Participant (or to the Beneficiary designated pursuant to Section 8.1) in
accordance with the terms of the payment option elected by the Participant
except as otherwise provided in Section 7.5. However, the Account of a
Participant who has a Termination of Employment for any reason, except death,
layoff or disability, and prior to becoming eligible for early or normal
retirement under the Duke Energy Retirement Cash Balance Plan and who has
elected term payments of 10 years or 15 years, shall be paid instead for a
3-year term in accordance with Section 7.3(b).

 

10



--------------------------------------------------------------------------------

7.2 Election of Payment Option. Each Participant shall, before January 1, 1999
(or, with respect to Employees who become Participants after December 31, 1998,
before becoming a Participant), elect from among the payment options specified
in Section 7.3, the manner in which such Participant’s Account will be paid
following Termination of Employment. A Participant may change his or her form of
benefit payment option by completing a new election form and delivering it to
the Executive Benefits Committee. A Participant’s election to change the form of
benefit payment shall become effective one year from the date on which the
election form was submitted to the Executive Benefits Committee, but only if the
Participant has remained an Employee throughout such one year period.

 

Each Participant in the KEDCP who becomes a Participant in the Plan shall make
an election of his payment option upon becoming a Participant in the Plan and
such election shall govern the distribution of all amounts credited to the
Participant’s Account, including amounts previously credited under the KEDCP.
All elections of payment options shall be made by the Participant on a form
provided by and acceptable to the Executive Benefits Committee. Any KEDCP
Participant who is a Participant in this Plan and who failed to make an election
or who had a Termination of Employment prior to January 1, 2000, shall be
subject to the following rules:

 

  (a)   No distribution shall be made prior to the Termination of Employment of
the Participant.

 

  (b)   If the Participant elected to receive all distributions under the KEDCP
in a single lump sum, distribution shall be made to the Participant in a single
lump sum.

 

  (c)   If the Participant elected to receive a distribution under the KEDCP in
installments (including an annuity) or in a combination of installments and a
lump sum payment, the Participants’ Account shall be paid in term payment of 10
years unless Termination of Employment occurs prior to becoming eligible for
early or normal retirement under the Duke Energy Retirement Cash Balance Plan,
in which case distribution shall be made in term payments of 3 years in
accordance with Section 7.3(b).

 

7.3 Payment Options. Subject to the foregoing, the payment options are:

 

  (a)   Lump Sum. Payment of the full amount of the Participant’s Account on the
last business day of the month following the month in which Termination of
Employment occurs.

 

  (b)  

Term Payments. Payments on a monthly basis over a term of years, which shall be
either 3 years, 10 years, or 15 years, as follows: The Company will determine
the amount of the Participant’s Account on

 

11



--------------------------------------------------------------------------------

 

the Valuation Date, and as of the last business day of each month thereafter.
The Participant will receive on the last business day of each month during the
term, beginning with the last day of the month following the Valuation Date, an
amount determined pursuant to the following formula:

 

amount =   V         

--------------------------------------------------------------------------------

        N      where         

N        represents the number of months remaining in the term (including the
month for which the payment is being calculated) and

V        represents the amount of the Participant’s Account as of the last day
of the preceding month.

 

Any remaining balance in the Participant’s Account shall be paid to the
Participant on the last day of the last month of the term. Distributions from
the Participant’s Duke Energy Common Stock – Stock Deferrals Subaccount shall be
on an annual, rather than a monthly basis, and the formula set forth above in
this Section 7.3(b) shall be reformed accordingly Term payments from the Duke
Energy Common Stock – Stock Deferrals Subaccount shall be made on the last
business day of the month immediately following each anniversary of the
Valuation Date.

 

7.4 Payments After Death. If a Participant (or a Beneficiary previously
designated by a deceased Participant) dies before receiving all amounts payable
hereunder, then the remaining amounts payable will be paid to the specified
Beneficiary of such deceased person in accordance with the payment option in
effect, but subject to Section 7.5; provided, however, that (i) if such deceased
person has failed to specify a surviving Beneficiary then the person’s estate
will be considered to be the Beneficiary, and (ii) if a person receiving
payments over a term of years dies and an estate is such person’s Beneficiary,
then such term payments will cease and the remaining amount credited to the
Account will be paid to such estate in lump sum.

 

7.5 Small Payments. If a Participant’s Account balance at Termination of
Employment is less than $25,000, the Participant’s Account shall automatically
be paid in a lump sum as soon as practicable following Termination of
Employment.

 

12



--------------------------------------------------------------------------------

7.6 Form of Payment. All amounts due under the Plan shall be paid in cash,
except that units in the Duke Energy Common Stock – Stock Deferrals Subaccount
shall be converted to whole shares of Duke Energy Corporation common stock and
cash for any fractional share.

 

7. 7 Acceleration of Payment in the Event of Hardship. Upon written request by a
Participant, the Executive Benefits Committee may distribute to a Participant
who is receiving installment payments, prior to the payment of all installments
due to the Participant, such amount of the Participant’s Account which the
Executive Benefits Committee determines is necessary to alleviate a financial
hardship suffered by the Participant. For this purpose, “financial hardship”
shall mean a severe financial hardship as determined under federal income tax
law, regulations and rulings which are applicable to non-qualified deferred
compensation plans. Notwithstanding the foregoing, if any member of the
Executive Benefits Committee requests a hardship distribution, then such
Executive Benefits Committee member shall take no part in the decision or
deliberations of the Executive Benefits Committee concerning such Participant’s
financial hardship, or the amount to be distributed in relief thereof.

 

7.8 In-Service Distribution Coupled with Ten Percent Forfeiture. Notwithstanding
any other provision of this Article VII, a distribution shall be made to any
Participant who, prior to termination of employment, files a written request for
an immediate lump sum distribution in an amount not less than $25,000 (the
entire account balance in the case of Accounts that are valued at less than
$25,000), and who simultaneously agrees in writing to a permanent forfeiture
equal to ten percent of the amount requested as a distribution. Such
distribution, less the ten percent forfeiture, shall be made within 30 days
following receipt by the Company of the signed request for distribution and
forfeiture agreement. Distributions under this Section shall be removed from a
Participant’s Accounts on a prorated basis.

 

ARTICLE VIII

BENEFICIARY

 

8.1 Designation of Beneficiary. A Participant shall designate a Beneficiary to
receive benefits under the Plan by submitting to the Executive Benefits
Committee a Designation of Beneficiary in the form required by the Executive
Benefits Committee. If more than one Beneficiary is named, the share and
precedence of each Beneficiary shall be indicated. A Participant shall have the
right to change the Beneficiary by submitting to the Executive Benefits
Committee a Change of Beneficiary in the form provided, but no change of
Beneficiary shall be effective until acknowledged in writing by the Company.

 

8.2 Designation by Beneficiary. A Beneficiary who has become entitled to receive
benefits shall designate a Beneficiary.

 

8.3 Discharge of Obligations. Any payment made by the Company, in good faith and
in accordance with this Plan, shall fully discharge the Company from all further
obligations with respect to that payment. If the Company has any doubt as to the
proper Beneficiary to receive

 

13



--------------------------------------------------------------------------------

payments hereunder, the Company shall have the right to withhold such payments
until the matter is finally adjudicated.

 

8.4 Payment to Minors and Incapacitated Persons. In the event that any amount is
payable to a minor or to any person who, in the judgment of the Executive
Benefits Committee, is incapable of making proper disposition thereof, such
payment shall be made to the legal guardian of the property of such minor or
such person. The Company shall make such payments as directed by the Executive
Benefits Committee without the necessary intervention of any guardian or like
fiduciary, and without any obligation to require bond or to see to the further
application of such payment. Any payment so made shall be in complete discharge
of the Plan’s obligation to the Participant and his Beneficiaries.

 

ARTICLE IX

NATURE OF COMPANY’S OBLIGATION

 

9.1 Unsecured Promise. The Company’s obligation to the Participant under this
Plan shall be an unfunded and unsecured promise to pay. The rights of a
Participant or Beneficiary under this Plan shall be solely those of an unsecured
general creditor of the Company. The Company shall not be obligated under any
circumstances to set aside or hold assets to fund its financial obligations
under this Plan.

 

9.2 No Right to Specific Assets. Notwithstanding the foregoing, the Company may,
in its sole discretion establish such accounts, trusts, insurance policies or
arrangements, or any other mechanisms it deems necessary or appropriate to
account for or fund its obligations under the Plan. Any assets which the Company
may set aside, acquire or hold to help cover its financial liabilities under
this Plan are and remain general assets of the Company subject to the claims of
its creditors. The Company does not give, and the Plan does not give, any
beneficial ownership interest in any assets of the Company to a Participant or
Beneficiary. All rights of ownership in any assets are and remain in the
Company. Any general asset used or acquired by the Company in connection with
the liabilities it has assumed under this Plan shall not be deemed to be held
under any trust for the benefit of the Participant or any Beneficiary, and no
general asset shall be considered security for the performance of the
obligations of the Company. Any asset shall remain a general, unpledged, and
unrestricted asset of the Company.

 

9.3 Plan Provisions. The Company’s liability for payment of benefits shall be
determined only under the provisions of this Plan, as it may be amended from
time to time.

 

ARTICLE X

TERMINATION, AMENDMENT, MODIFICATION OR

SUPPLEMENTATION OF PLAN

 

10.1 Right to Terminate and Amend. The Compensation Committee retains the sole
and unilateral right to terminate, amend, modify or supplement this Plan, in
whole or in part, at any time. The Compensation Committee may delegate the right
to amend the Plan, subject to any

 

14



--------------------------------------------------------------------------------

limitations it may impose, to an officer of the Company. No such action shall
adversely affect a Participant’s right to receive amounts then credited to a
Participant’s Account with respect to events occurring prior to the date of such
amendment.

 

In the event of a Change in Control, the Plan shall become irrevocable and may
not be amended or terminated without the written consent of each Plan
Participant who may be affected in any way by such amendment or termination,
either at the time of such action or at any time thereafter. This restriction in
the event of a Change in Control shall be determined by reference to the date
any amendment or resolution terminating the Plan is actually signed by an
authorized party rather than the date such action purports to be effective.

 

ARTICLE XI

RESTRICTIONS ON ALIENATION OF BENEFITS

 

11.1 No Assignment. No right or benefit under the Plan shall be subject to
anticipation, alienation, sale, assignment, pledge, encumbrance or charge. Any
attempt to anticipate, alienate, sell, assign, pledge, encumber or charge these
benefits shall be void. No right or benefit under this Plan shall in any manner
be liable for or subject to the debts, contracts, liabilities, or torts of the
person entitled to the benefit. If any Participant or Beneficiary under the Plan
should become bankrupt or attempt to anticipate, alienate, sell, assign, pledge,
encumber or charge any right to a benefit hereunder, then the right or benefit,
in the discretion of the Executive Benefits Committee, shall cease. In these
circumstances, the Executive Benefits Committee may hold or apply the benefit
payment or payments, or any part of it, for the benefit of the Participant or
his Beneficiary, the Participant’s spouse, children, or other dependents, or any
of them, in any manner and in any portion that the Executive Benefits Committee
may deem proper.

 

ARTICLE XII

ADMINISTRATION

 

12.1 The Company intends for the Plan to be “top-hat” plan for a select group of
management or highly compensated employees which is exempt from substantially
all of the requirements of Title I of ERISA pursuant to Sections 201(2),
301(a)(3), and 401(a)(1) of ERISA. The Company is the Plan sponsor under section
3(16)(B) of ERISA.

 

12.2 The Executive Benefits Committee is the named fiduciary of the Plan and as
such shall have the authority to control and manage the operation and
administration of the Plan except as otherwise expressly provided in this Plan
document. The named fiduciary may designate persons other than the named
fiduciary to carry out fiduciary responsibilities under the Plan. Any such
allocation or designation must be in writing and must be accepted in writing by
any such other person.

 

12.3 The Executive Benefits Committee is the administrator of the Plan within
the meaning section 3(16)(A) of ERISA. As administrator, the Executive Benefits
Committee has the authority (without limitation as to other authority) to
delegate its duties to agents and to make

 

15



--------------------------------------------------------------------------------

rules and regulations that it believes are necessary or appropriate to carry out
the Plan. The Executive Benefits Committee has the discretion as a Plan
fiduciary (i) to interpret and construe the terms and provisions of the Plan
(including any rules or regulations adopted under the Plan), (ii) to determine
questions of eligibility to participate in the Plan and (iii) to make factual
determinations in connection with any of the foregoing. A decision of the
Executive Benefits Committee with respect to any matter pertaining to the Plan
including without limitation the Employees determined to be Participants, the
benefits payable, and the construction or interpretation of any provision
thereof, shall be conclusive and binding upon all interested persons. No
Executive Benefits Committee member shall participate in any decision of the
Executive Benefits Committee that would affect the timing or amount of his
benefits under the Plan, except to the extent that such decision applies to all
Participants under the Plan.

 

ARTICLE XIII

CLAIMS PROCEDURE

 

13.1 Claim. If a Participant has any grievance, complaint, or claim concerning
any aspect of the operation or administration of the Plan, including but not
limited to claims for benefits and complaints concerning the performance or
administration of the phantom investment funds (collectively referred to herein
as “claim” or “claims”), the Participant shall submit the claim to the Executive
Benefits Committee, which shall have the initial responsibility for deciding the
claim.

 

13.2 Written Claim. A claim for benefits will be considered as having been made
when submitted in writing by the claimant to the Executive Benefits Committee.
No particular form is required for the claim, but the claim must identify the
name of the claimant and describe generally the benefit to which the claimant
believes he is entitled. The claim may be delivered personally during normal
business hours or mailed to the Executive Benefits Committee. All such claims
shall be submitted in writing and shall set forth the relief requested and the
reasons the relief should be granted. All such claims must be submitted with the
“applicable limitations period.” The “applicable limitations period” shall be
two years beginning on: i) in the case of any lump-sum payment, the date on
which the payment was made, ii) in the case of an installment payment, the date
of the first in the series of payments, or iii) for all other claims, the date
on which the action complained or grieved of occurred.

 

13.3 Committee Determination. The Executive Benefits Committee will determine
whether, or to what extent, the claim may be allowed or denied under the terms
of the Plan. If the claim is wholly or partially denied, the claimant shall be
so informed by written notice within 90 days after the day the claim is
submitted unless special circumstances require an extension of time for
processing the claim. If such an extension of time for processing is required,
written notice of the extension shall be furnished to the claimant prior to the
termination of the initial 90-day period. Such extension may not exceed an
additional 90 days from the end of the initial 90-day period. The extension
notice shall indicate the special circumstances requiring an extension of time
and the date by which the Plan expects to render the final decision. If notice
of denial of a claim (in whole or in part) is not furnished within the initial
90-day period after the claim is submitted (or, if applicable,

 

16



--------------------------------------------------------------------------------

the extended 90-day period), the claimant shall consider that his claim has been
denied just as if he had received actual notice of denial.

 

13.4 Notice of Determination. The notice informing the claimant that his claim
has been wholly or partially denied shall be written in a manner calculated to
be understood by the claimant and shall include:

 

  (1)   The specific reason(s) for the denial.

 

  (2)   Specific reference to pertinent Plan provisions on which the denial is
based.

 

  (3)   A description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary.

 

  (4)   Appropriate information as to the steps to be taken if the Participant
or Beneficiary wishes to submit his claim for review.

 

13.5 Appeal. If the claim is wholly or partially denied, the claimant (or his
authorized representative) may file an appeal of the denied claim with the
Executive Benefits Committee requesting that the claim be reviewed. The
Executive Benefits Committee shall conduct a full and fair review of each
appealed claim and its denial. Unless the Executive Benefits Committee notifies
the claimant that due to the nature of the benefit and other attendant
circumstances he is entitled to a greater period of time within which to submit
his request for review of a denied claim, the claimant shall have 60 days after
he (or his authorized representative) receives written notice of denial of his
claim within which such request must be submitted to the Executive Benefits
Committee.

 

13.6 Request for Review. The request for review of a denied claim must be made
in writing In connection with making such request, the claimant or his
authorized representative may:

 

  (1)   Review pertinent documents.

 

  (2)   Submit issues and comments in writing.

 

13.7 Determination of Appeal. The decision of the Executive Benefits Committee
regarding the appeal shall be promptly given to the claimant in writing and
shall normally be given no later than 60 days following the receipt of the
request for review. However, if special circumstances (for example, if the
Executive Benefits Committee decides to hold a hearing on the appeal) require a
further extension of time for processing, the decision shall be rendered as soon
as possible, but no later than 120 days after receipt of the request for review.
However, if the Executive Benefits Committee holds regularly scheduled meetings
at least quarterly, a decision on review shall be made by no later than the date
of the meeting which immediately follows the Plan’s

 

17



--------------------------------------------------------------------------------

receipt of a request for review, unless the request is filed within 30 days
preceding the date of such meeting. In such case, a decision may be made by no
later than the date of the second meeting following the Plan’s receipt of the
request for review. If special circumstances (for example, if the Executive
Benefits Committee decides to hold a hearing on the appeal) require a further
extension of time for processing, the decision shall be rendered as soon as
possible, but no later than the third meeting following the Plan’s receipt of
the request for review. If special circumstances require that the decision will
be made beyond the initial time for furnishing the decision, written notice of
the extension shall be furnished to the claimant (or his authorized
representative) prior to the commencement of the extension. The decision on
review shall be in writing and shall be furnished to the claimant or to his
authorized representative within the appropriate time for the decision. If a
decision on review is not furnished within the appropriate time, the claim shall
be deemed to have been denied on appeal.

 

13.8 Hearing. The Executive Benefits Committee may, in its sole discretion,
decide to hold a hearing if it determines that a hearing is necessary or
appropriate in order to make a full and fair review of the appealed claim.

 

13.9 Decision. The decision on review shall include specific reasons for the
decision, written in a manner calculated to be understood by the claimant, as
well as specific references to the pertinent Plan provisions on which the
decision is based.

 

13.10 Exhaustion of Appeals. A Participant must exhaust his rights to file a
claim and to request a review of the denial of his claim before bringing any
civil action to recover benefits due to him under the terms of the Plan, to
enforce his rights under the terms of the Plan, or to clarify his rights to
future benefits under the terms of the Plan. No action at law or in equity to
recover under this Plan shall be commenced later than one year from the date of
the decision on review (or deemed denial if no decision is issued).

 

13.11 Committee’s Authority. The Executive Benefits Committee shall exercise its
responsibility and authority under this claims procedure as a fiduciary and, in
such capacity, shall have the discretionary authority and responsibility (1) to
interpret and construe the Plan and any rules or regulations under the Plan, (2)
to determine the eligibility of Employees to participate in the Plan, and the
rights of Participants to receive benefits under the Plan, and (3) to make
factual determinations in connection with any of the foregoing.

 

ARTICLE XIV

GENERAL PROVISIONS

 

14.1 No Right to Employment. Nothing in this Plan shall be deemed to give any
person the right to remain in the employ of the Company, its subsidiaries or
affiliates or affect the right of the Company to terminate any Participant’s
employment with or without cause.

 

14.2 Withholding. Any amount required to be withheld under applicable Federal,
state and local tax laws (including any amounts required to be withheld under
Section 3121(v) of the

 

18



--------------------------------------------------------------------------------

Code) will be withheld in such manner as the Executive Benefits Committee will
determine and any payment under the Plan will be reduced by the amount so
withheld, as well as by any other lawful withholding.

 

14.3 Section 16. Notwithstanding anything in this Plan to the contrary, any
Participant who is subject to the reporting requirements of Section 16(a) of the
Securities Exchange Act of 1934 (the “Exchange Act”) shall not liquidate,
transfer or dispose of any investment of such Participant’s Account under
Article VI in units of the phantom investment fund that corresponds to (i) the
RSP’s Duke Energy Common Stock Fund, or (ii) the Duke Energy Common Stock –
Stock Deferrals Subaccount during the six-month period following the investment
of such Participant’s Account in such units, nor shall any such Participant
elect to make a Discretionary Transaction (as such term is defined in Rule
16b-3(b)(1) under the Exchange Act) within six months of the election of a
nonexempt “opposite way” (as such term is used for purposes of Section 16(b) of
the Exchange Act) Discretionary Transaction under any plan of the Company in
which the Participant participates. Any provision hereof related to a credit,
grant or award of such units under this Plan to a Participant who is subject to
the reporting requirements of Section 16(a) under the Exchange Act shall be
interpreted, in the event of any ambiguity, such that the transaction or
transactions relating thereto shall qualify for exemption from liability under
Section 16(b) of such Act.

 

14.4 Governing Law. This Plan shall be construed and administered in accordance
with the laws of the State of North Carolina to the extent that such laws are
not preempted by Federal law.

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this amendment and restatement of the Plan is executed on
behalf of the Corporation this              day of                 , 2002.

 

DUKE ENERGY CORPORATION

By:

 

--------------------------------------------------------------------------------

Its:

 

Senior Vice President, Human Resources

 

20